DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0012652 A1 to Wakayama et al. (hereinafter Wakayama).
Regarding claim 9, Wakayama discloses a pressed powder material (para [0050]) comprising:
a plurality of flaky magnetic metal particles (para [0050]), each flaky magnetic metal particle comprising: 
a flat surface; and 
a magnetic metal phase containing at least one primary element selected from the group consisting of iron (Fe), cobalt (Co), and nickel (Ni) (para [0049]), 
wherein the average thickness of the flaky magnetic metal particles is 0.1 to 1 µm (para [0051]), which falls within the instantly claimed range of between 10 nm and 100 µm inclusive and the average value of the ratio of the average length within the flat surface with respect to the thickness (aspect ratio) is 10 to 200 (para [0049]), which falls within the instantly claimed range of between 5 and 10,000 inclusive. 
Wakayama further discloses an intercalated phase (interposed insulating phase, 13) existing between the flaky magnetic metal particles (12) (Fig. 2 and para [0047]) and containing at least one secondary element selected from the group consisting of O (from oxide) or N (from nitride) (para [0091]).  
Wakayama further discloses wherein in the pressed powder material, the flat surfaces are oriented to be parallel to a plane of the pressed powder (para [0064]).
Wakayama is silent regarding the limitation “the flat surfaces…have a direction-induced coercivity difference within the plane”.   However, the reference does teach an overlapping pressed powder material, as discussed above.  The reference also teaches a closely overlapping method of making the overlapping pressed powder material.  See the publication of the instant disclosure, US 2019/0283127 A1 (hereinafter 127).  Wakayama discloses heat treating the flaky magnetic metal particles at a temperature of 600 C (para [0058]) in an inert gas such as argon or nitrogen or in hydrogen (para [0058]), which falls within the 127 method of heat treating the flaky magnetic particles to a temperature between 50 and 800 C in an inert atmosphere or in a reducing atmosphere such as hydrogen (para [0090]).  Both teach mixing the heat treated flaky magnetic metal particles with the intercalation material and optionally a resin (Wakayama, para [0055], [0059] and [0062] and 127, para [0124]-[0125]).  Both also teach compression molding of the mixtures while orienting the flat surfaces of the flaky metal particles parallel to a plane of the pressed powder materials (Wakayama, para [0063]-[0064] and 127, para [0108], [0124] and [0136]). For use, the molded products are subjected to a subsequent heat treatment (Wakayama, para [0025] and 127, para [126]) of 400 to 800 C (Wakayama, para [0071]) which falls within the 127 temperature of 40 C or higher (127, para 0126]).  See MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."...Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, because the pressed powder materials overlap and are made by closely overlapping methods, one of ordinary skill in the art would expect a direction-induced coercivity difference within the plane, absent evidence to the contrary.

Regarding claim 10, Wakayama discloses the pressed powder material according to claim 9, but fails to expressly disclose wherein the proportion of the direction-induced coercivity difference within the plane is 1% or higher.  However, the reference does teach an overlapping pressed powder material comprising overlapping  flaky magnetic particles with an overlapping thickness and overlapping aspect ratio, as discussed above.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect an overlapping proportion of the direction-induced coercivity difference within the plane, absent evidence to the contrary.

Regarding claim 11, Wakayama discloses the pressed powder material according to claim 9, wherein the magnetic metal phase contains at least one additive element selected from the group consisting of Si, Al, Mo and Cr (para [0049]).

Regarding claim 13, Wakayama discloses the pressed powder material according to claim 9, but is silent regarding the limitation “wherein the lattice strain of the flaky magnetic metal particles is between 0.01% and 10% inclusive”.  However, see MPEP 2112.01(I), cited above.  The flaky magnetic particles overlap, therefore one of ordinary skill in the art would expect an overlapping lattice strain, absent evidence to the contrary.

Regarding claims 14 and 16-18, Wakayama disclose the pressed powder material according to claim 9, and further discloses wherein the intercalated phase comprises a polyimide resin (para [0055]).  Polyimide is a resin that inherently has a weight reduction percentage after heating for 3,000 hours at 180°C of 5% or less, that inherently has a glass transition temperature (Tg) of >300 C, which falls completely within the instantly claimed range of 180 C or higher, and inherently does not having a glass transition point up to the thermal decomposition temperature.

Regarding claim 15, Wakayama discloses the pressed powder material according to claim 9, but fails to expressly disclose wherein the pressed powder material has a weight reduction percentage after heating for 3,000 hours at 180°C of 5% or less.  However, the pressed powder materials have overlapping compositions. Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect an overlapping weight reduction percentage, absent evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 11 and 14-16 of copending Application No. 16/922013 (hereinafter 013). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same pressed powder material comprising the same flaky magnetic particles containing the same elements having the same average thickness, same average aspect ratio and same difference in coercivity on the basis of direction within the flat surface. Both also teach the same intercalated phase (instant claims 9-11 and 013 claims 1, 4, 5, 11, 14-16). Both teach the same convexities and/or concavities (instant claim 12 and 013 claims 1-3). Note that 013 claim 14 teaches the plurality of flaky metal particles having a flat surface and comprising either or both of a plurality of concavities and a plurality of convexities on the flat surface of the particles arranged in a first direction parallel to the flat surface. Para [0129] of publication of 013 states that this particular arrangement of either or both of a plurality of convexities and concavities creates a difference in coercivity on the basis of direction the flat surface. Both also teach the same lattice strain (instant claim 13 and 013 claim 8).
The 013 claims do not expressly recite that the pressed powder material has a weight reduction percentage after heating for 3000 hours at 180 C of 5% or less as set forth in instant claim 15.  However, the 013 claims do teach the same pressed powder material, as discussed above.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect an overlapping weight reduction under the same conditions, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the copending Application Nos. listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because all teach the same pressed powder material containing the same flaky magnetic particles comprising the same elements, having the same average thickness, same average aspect ratio and same difference in coercivity on the basis of direction within the flat surface and the same intercalated phase (instant claims 9-11). All teach the same convexities and/or concavities (instant claim 12). All also teach the same lattice strain (instant claim 13).
 Where the conflicting claims do not expressly recite that the pressed powder material has a weight reduction percentage after heating for 3000 hours at 180 C of 5% or less as set forth in instant claim 15, note that the conflicting claims do teach the same pressed powder material, as discussed above.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect an overlapping weight reduction under the same conditions, absent evidence to the contrary.
The conflicting claims also teach a polyimide resin (instant claim 18) having the formula set forth in instant claim 19, which inherently has the properties set forth in instant claims 14, 16 and 17. 17/002811 defines the polyimide resin as a resin having the instantly claimed formula in para [0132] of the publication of the disclosure. 16/536595 defines the resin as a polyimide having the instantly claimed formula in para [0133] in the publication of the disclosure.
Application No.
Hereinafter
Conflicting claims
Instant claims
17/002811
811
1-7
9-19
16/536595
595
6-19
9-19
17/249599
599
1-3,6-10,13
9-11,13-19
16/807400
400
1-3,5-12
9-11,13-19
16/526637
637
13-16,19, 20, 23-28
9-13,15


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments, see page 6, filed 6/3/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The most recent amendment to claim 9 resolves the issues.  Claims 10-19 depend from claim 9.
Therefore, the 112(b) rejection of claims 9-19 has been withdrawn. 

Applicant’s arguments, see pages 6-8, filed 6/3/22, with respect to Suetsuna have been fully considered and are persuasive.  Suetsuna teaches the particles oriented perpendicular to a plane of the pressed powder material (Fig. 1B and para [0036]).  However, the instant claims require the particles to be oriented parallel to a plane of pressed powder material. The reference is also silent regarding direction-induced coercivity difference within the plane.
Therefore, the 103 rejection of claims 9-11 and 13-18 as obvious over Suetsuna has been withdrawn. 

Applicant's arguments filed 6/3/22, regarding Wakayama, have been fully considered but they are not persuasive. Applicant argues that in the reference there is no coercivity difference within the plane and that the magnetic property within the plane is isotropic but does not provide evidence to support this argument. 
As discussed above, Wakayama teaches an overlapping pressed powder material comprising overlapping flaky magnetic particles with an overlapping intercalated phase, made by an overlapping method.  The overlapping method provides a pressed powder material wherein the flat surfaces are oriented to be parallel to a planed of the pressed powder material.  The pressed powders overlap and are made by a closely overlapping method. Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect a direction-induced coercivity difference within the plane, absent evidence to the contrary.  Applicant has not provided such evidence. 
Therefore, the 103 rejection of claims 9-11 and 13-18 as obvious over Wakayama stands. 

Applicant's arguments filed 6/3/22, regarding the double patenting rejections have been fully considered.
Regarding 404, a proper terminal disclaimer was filed on 6/3/22. 
Therefore, the obviousness double patenting rejection of claims 9-13 and 15 as obvious over the claims of 404 has been withdrawn.

Regarding 10973576, 10090088 and 10071421, none of the claims of the aforementioned patents teach a direction-induced coercivity difference as set forth in the instant claims. 
Therefore, the obviousness double patenting rejection of claims 9-11 and 13-18 as obvious over the claims of 10973576 has been withdrawn.
The obviousness double patenting rejection of claims 9-11 and 13-18 as obvious over the claims of 10090088 has been withdrawn.
The obviousness double patenting rejection of claims 9-11 and 13-18 as obvious over the claims of 10071421 has also been withdrawn.

16/291091 was expressly abandoned.  Therefore, the provisional obviousness double patenting rejection of claims 9-11, 13 and 15 as obvious over the claims of 16/291091 is moot. 

Regarding 013, applicant argues that the limitation “wherein in the pressed powder material, the flat surfaces are oriented to be parallel to a plane of the pressed powder material and have a direction-induced coercivity difference with the plane” is not taught.  However, 013 claim 14 teaches a pressed powder material comprising a plurality of flaky metal particles comprising an intercalated (interposed) phase comprising either or both of a plurality of concavities and convexities on the flat surface of the particles arranged in a first direction parallel to the flat surface. Para [0129] of publication of 013 states that this particular arrangement of either or both of a plurality of convexities and concavities creates a difference in coercivity on the basis of direction the flat surface.  Therefore, the reference does teach the aforementioned limitation.
Therefore, the provisional obviousness double patenting rejection of claims 9-13 and 15 as obvious over the claims of 013 stands. 

Regarding 811, applicant argues that the limitation “wherein in the pressed powder material, the flat surfaces are oriented to be parallel to a plane of the pressed powder material and have a direction-induced coercivity difference with the plane”.  However, 811 claim 2 teaches a pressed powder material comprising a plurality of flaky metal particles comprising an intercalated phase, wherein the pressed powder material has a difference in coercivity on the basis of direction within the plane of the pressed powder material. Para [0079] of publication of 811 states that the plane is parallel to the flat surface of a flaky magnetic metal particle.  Therefore, the reference does teach the aforementioned limitation.
Therefore, the provisional obviousness double patenting rejection of claims 9-19 as obvious over the claims of 811 stands. 

Regarding 595, 599, 400 and 637, applicant argues that the instant application has earlier priority dates than all of the aforementioned applications and therefore argues that the rejections are all moot.  However, art rejections remain in the in instant application and no claims are allowed.  
Therefore, the provisional obviousness patenting rejection of claims 9-19 as obvious over the claims of 595 stands. 
The provisional obviousness patenting rejection of claims 9-11 and 13-19 as obvious over the claims of 599 stands. 
The provisional obviousness patenting rejection of claims 9-11 and 13-19 as obvious over the claims of 400 stands. 
The provisional obviousness patenting rejection of claims 9-13 and 15 as obvious over the claims of 637 also stands. 


Terminal Disclaimer
The terminal disclaimer filed on 6/3/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,774,404 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734